Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 21-35) in the reply filed on May 5, 2022, and amended on July 12, 2022, is acknowledged. Claims 36-40 are withdrawn from further consideration. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 9-10 of claim 21, the phrase “the amount of hemoglobin A1c in the sample solution” lacks antecedent basis and should be changed to –an amount of hemoglobin A1c in the sample solution--. On line 11 of claim 21, the phrase “reacting a second portion of the mixture” should be changed to –reacting a second portion of the electrochemical test solution—so as to use the same terminology as recited on line 7 of claim 21. On line 14 of claim 21, the phrase “the amount of total hemoglobin in the sample solution” lacks antecedent basis and should be changed to –an amount of total hemoglobin in the sample solution--. 
Claim 22 is indefinite since it depends from claim 1, and claim 1 has been canceled. It appears that claim 22 should depend from claim 21. 
Claim 23 is indefinite since it depends from claim 1, and claim 1 has been canceled. It appears that claim 23 should depend from claim 21. 
Claim 24 is indefinite since it depends from claim 1, and claim 1 has been canceled. It appears that claim 24 should depend from claim 21. 
Claim 25 is indefinite since it depends from claim 4, and claim 4 has been canceled. It appears that claim 25 should depend from claim 24. 
Claim 26 is indefinite since it depends from claim 5, and claim 5 has been canceled. It appears that claim 26 should depend from claim 25. 
Claim 27 is indefinite since it depends from claim 6, and claim 6 has been canceled. It appears that claim 27 should depend from claim 26. 
Claim 28 is indefinite since it depends from claim 5, and claim 5 has been canceled. It appears that claim 28 should depend from claim 25. 
Claim 29 is indefinite since it depends from claim 5, and claim 5 has been canceled. It appears that claim 29 should depend from claim 25. 
Claim 30 is indefinite since it depends from claim 9, and claim 9 has been canceled. It appears that claim 30 should depend from claim 29. 
Claim 31 is indefinite since it depends from claim 5, and claim 5 has been canceled. It appears that claim 31 should depend from claim 25. 
Claim 32 is indefinite since it depends from claim 11, and claim 11 has been canceled. It appears that claim 32 should depend from claim 31. 
Claim 33 is indefinite since it depends from claim 11, and claim 11 has been canceled. It appears that claim 33 should depend from claim 31. 
Claim 34 is indefinite since it depends from claim 13, and claim 13 has been canceled. It appears that claim 34 should depend from claim 33. 
Claim 35 is indefinite since it depends from claim 11, and claim 11 has been canceled. It appears that claim 35 should depend from claim 31.  On lines 2-3 of claim 35, the phrase “the steps of lysing, oxidizing and cleaving” should be changed to –the steps of oxidizing and cleaving—since claim 35 recites that the lysed sample solution is mixed with a pre-analytical solution. Therefore, the pre-analytical solution should not include a component for lysing since the sample mixed with the pre-analytical solution is already lysed. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since the closest prior art to Hughes et al (US 2019/0041406) and Ikebukuro et al (US 2012/0202235) fail to teach or fairly suggest a method for electrochemically detecting both hemoglobin A1c and total hemoglobin in a sample comprising the steps of oxidizing free hemoglobin in the sample, cleaving fructosyl-valine-histidine (FVH) from the free hemoglobin to form an electrochemical test solution comprising a mixture of hemoglobin, FVH and hemoglobin degradation products, reacting a first portion of the electrochemical test solution with fructosyl peptide oxidase and a reduced ruthenium mediator to form a first reaction product, measuring a first electrical property of the first reaction product which is indicative of an amount of hemoglobin A1c in the sample, reacting a second portion of the electrochemical test solution comprising each of hemoglobin, FVH and hemoglobin degradation products with fructosyl peptide oxidase and ferrocyanide to form a second reaction product, measuring a second electrical property of the second reaction product which is indicative of an amount of total hemoglobin in the sample, and determining amounts of hemoglobin A1c and total hemoglobin of the sample based on the measured first and second properties. Hughes et al (US 2019/0041406) do not teach of oxidizing free hemoglobin in a sample, and do not teach of measuring total hemoglobin in a sample by reacting a mixture comprising each of hemoglobin, FVH and hemoglobin degradation products with fructosyl peptide oxidase and ferrocyanide. Instead, Hughes et al teach of measuring total hemoglobin in a sample by reacting hemoglobin released from lysed cells with ferricyanide and then applying a potential to the sample, which produces ferrocyanide. Ikebukuro et al (US 2012/0202235) do not teach of oxidizing free hemoglobin in a sample, and do not teach of measuring total hemoglobin in a sample at all, much less by reacting a mixture comprising each of hemoglobin, FVH and hemoglobin degradation products with fructosyl peptide oxidase and ferrocyanide.
Claims 22-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Hughes et al (US 2019/0041406) who teach of systems and methods for the enzymatic detection and quantification of hemoglobin A1c in a sample using an electrochemical test strip; Ikebukuro et al who teach of a method for measuring hemoglobin A1c in a sample by digesting hemoglobin A1c to form fructosyl-valine-histidine, contacting the fructosyl-valine-histidine with a fructosyl peptidyl oxidase and a mediator such as a ruthenium derivative, and measuring an amount of oxidized fructosyl-valine-histidine; Nanjo et al (both EP 1,889,918 and the article from Analytica Chimica Acta, vol. 583, September 26, 2006, pages 45-54) who teach of an enzymatic method for measuring hemoglobin A1c in a sample by digesting hemoglobin A1c to form fructosyl-valine-histidine and contacting the fructosyl-valine-histidine with a fructosyl peptidyl oxidase in an electrochemical detector; Yuan et al, Heller, Murakami et al and Soya et al who all teach of methods for assaying a percentage of glycated hemoglobin in a blood sample; and Connolly who teaches of a test sensor and method for electrochemically measuring glycated hemoglobin in undiluted blood samples. 
It is noted that the reference to Hughes et al (US 2018/0251811, submitted in the IDS filed on April 21, 2020) is not prior art against the instant claims since it has the same inventors as the instant application and was published (i.e. published on September 6, 2018) less than a year from the effective filing date of the instant application, which is November 29, 2018. Therefore, the exception to 35 USC 102(a)(1) under 35 USC 102(b)(1)(A) applies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 28, 2022